Citation Nr: 0102270	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1968 to October 
1972 and from March 1977 to January 1978.

The issue of entitlement to service connection for a 
psychiatric disability was previously denied by decisions of 
the Board in August 1987, May 1991 and August 1997.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from an April 1999 rating decision 
of the St. Louis, Missouri Regional Office (RO).  
Accordingly, the Board will address the issue of whether new 
and material evidence has been submitted since the last prior 
Board decision in August 1997.

The Board also notes that the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
was reopened in the September 1999 statement of the case.  
Nonetheless, the Board is required to conduct an independent 
new and material evidence analysis in claims involving final 
decisions such as the instant claim.  See Barnett v. Brown, 8 
Vet. App. 1 1995; aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. 
May 6, 1996).

The veteran requested a Travel Board hearing as part of the 
October 1999 substantive appeal.  Thereafter, the veteran 
withdrew, in writing, the request for a Travel Board hearing 
in August 2000.  




FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disability was last denied by decision of the 
Board in August 1997.

2.  The additional evidence submitted in connection with the 
claim to reopen is so significant that it must be considered 
in order to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the August 1997 Board decision is 
new and material and, thus, the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records from the veteran's first period 
of enlistment are silent regarding treatment for a 
psychiatric disorder.

On VA examination in May 1974, the veteran was evaluated as 
normal psychiatrically.

A VA hospital report dated in September 1976 shows that the 
veteran reported feeling down, nervous and depressed due to 
his life situation.  The diagnoses were a personality 
disorder and acute schizophrenic episode (rule out paranoid 
type schizophrenia).  

A December 1976 to March 1977 VA hospital report shows that 
the veteran was feeling down without having any resources.  
The veteran was noted to be talking to himself and he was 
slightly upset.  The diagnoses were a personality disorder 
and an acute schizophrenic episode.  

On the March 1977 enlistment examination, the veteran was 
clinically evaluated as normal psychiatrically except for a 
notation of being arrested at age 14 for a curfew violation.  
In May 1977, it was noted that the veteran had been seen 
talking to himself and exhibiting bizarre behavior.  

An October 1977 medical board report shows that the veteran 
reported being interviewed on 4 occasions in a VA hospital.  
Reportedly, the veteran resolved to return to active duty to 
escape his environment and meet his financial obligations.  
He completed an orientation program apparently in an 
unremarkable fashion.  He arrived at a Naval Air Station in 
mid-April and soon thereafter started to manifest peculiar 
and inappropriate behavior.  The veteran was admitted to the 
open psychiatric ward where he was afforded individual, 
group, milieu, occupational and recreational therapies.  
After a period of observation, a conference of staff 
psychiatrists concluded that the veteran manifested a 
psychosis that existed prior to enlistment, was aggravated by 
service, and precluded further military service.  The 
diagnosis was chronic undifferentiated schizophrenia.   

An October to November 1977 VA hospital summary shows that 
the veteran was continued on medication.  He did not manifest 
any psychotic thought disorder.  The diagnosis was chronic 
undifferentiated type schizophrenia.

A July to October 1980 VA hospital summary shows that the 
veteran had a history of mental illness dating back to 1974.  
The diagnosis was chronic undifferentiated type 
schizophrenia.  The veteran was released on medications.

A March to April 1985 VA hospital summary shows that the 
veteran had been brought to the hospital in an agitated and 
violent state.  The diagnosis was an acute psychosis.

By decision of the Board in August 1987, entitlement to 
service connection for a psychiatric disorder was denied as 
it was determined that schizophrenia was demonstrated prior 
to the veteran's second enlistment and that schizophrenia did 
not increase in severity during the second period of 
enlistment. 

A December 1989 VA hospital report shows that the veteran had 
been transferred from a private facility where he was treated 
for burns.  The diagnosis was chronic schizophrenia. 

By decision of the Board in May 1991, it was determined that 
evidence received since the prior Board decision did not 
contain an opinion that schizophrenia, which existed prior to 
the second period of service, increased in severity during 
that period of service.

Service personnel records from the veteran's first tour of 
duty were received; these records do not contain information 
regarding the veteran's mental health.  Also received was the 
veteran's DD-214.

By decision of the Board in August 1997, it was determined 
that the additional records received were cumulative of 
evidence already of record and the veteran's claim was not 
reopened.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104(b).  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the September 1999 statement of the case and 
thereafter reopened the veteran's claim.  Accordingly, there 
has been prejudice to the veteran's claim due to the change 
in the law.

In February 1998, the veteran again requested that his claim 
of entitlement to service connection for a psychiatric 
disorder be reopened.  The additional evidence submitted in 
support of his request follows.

Received in July 1998 were the following documents.  A 
November to December 1974 VA hospital report.  The veteran 
reported that the Air Force was persecuting him because he 
did not come back to the service.  The veteran laughed loudly 
and inappropriately and stared at the examiner.  The veteran 
was placed on medication.  The diagnosis was paranoid type 
schizophrenia.  

A June 1978 letter from the Social Security Administration 
(SSA) indicates that the veteran would receive his first 
disability check in May.  Benefits were first shown dating 
from September 1975.

A November 1975 statement from J. Paul Rutledge, M.D., 
indicates that the veteran had been examined in October 1975.  
The veteran described his recent difficulty as having started 
in November 1974 when he began to feel unsure about things.  
The examiner noted that the veteran had undergone some 
emotional decompensation sometime in 1974 marked by severe 
anxiety, irrational fears and hallucinations.  Currently, his 
functioning appeared limited and he was quite isolated from 
other people.  The diagnosis was paranoid type schizophrenia.  
The prognosis was guarded in view of the veteran's reluctance 
about treatment and continued difficulties.  The examiner 
expected that the veteran would have continued difficulty in 
the foreseeable future.

A July 1982 statement from James Kerr, D.O., indicates that 
the veteran's dress was inappropriate and dirty.  He was on 
medications.  The veteran had emotional problems since 1974 
when he noticed that he could not get along with people.  The 
diagnosis was chronic undifferentiated type schizophrenia.  

A July 1982 SSA letter indicates that evidence in the 
veteran's case had been reviewed and that it was found that 
his disability was continuing.  It was noted that his claim 
would be reviewed from time to time.

The additional evidence submitted in the form of VA hospital 
reports, SSA letters and private medical statements 
constitutes evidence that was not previously considered which 
bears directly and substantially on the specific issue under 
consideration; that is, whether a psychiatric disability was 
aggravated during the veteran's second period of enlistment.  
The VA and private medical records provide additional 
information as to the veteran's psychiatric disability prior 
to reenlistment.  This is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  The additional evidence 
therefore constitutes new and material evidence and the 
veteran's claim is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis in the September 1999 
statement of the case, the Board's reopening of the claim 
herein does not raise a Bernard due process issue.  

Moreover, as this case must be remanded to the RO for 
consideration of the claim on the merits and fulfillment of 
the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.   


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The veteran's claim must be evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, the veteran should be afforded a 
VA psychiatric examination to determine if the veteran's pre-
existing psychiatric disability was aggravated during his 
second period of enlistment.

VA has a duty to assist the veteran in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The RO must obtain copies of all treatment records relating 
to the veteran's psychiatric disability that have not already 
been obtained. 

In addition, the Board notes that the veteran is in receipt 
of Social Security benefits.  A June 1978 notice letter 
refers to benefits dating from 1975.  All decisions and 
underlying medical records regarding the veteran's award of 
SSA disability benefits should be obtained from the Social 
Security Administration.  In Hayes v. Brown, 9 Vet. App. 67 
(1996), the United States Court of Appeals for Veterans 
Claims held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all mental health care 
providers who have treated him for 
psychiatric disability since his 
discharge from service in October 1972.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already of record.  Thereafter, all 
records should be permanently associated 
with the claims file.  

2.  The RO should request from the Social 
Security Administration the 
administrative decision and medical 
records and any other records used as a 
basis to grant the veteran Social 
Security benefits.

3.  The veteran should be afforded a 
psychiatric VA examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  Based on a review of the 
medical evidence and the current 
examination, the examiner should provide 
the following medical opinion: 

a.  Whether it is at least as likely 
as not that there was an increase in 
severity of the preexisting 
psychiatric disability during active 
service from March 1977 to January 
1978.  The answer to this question 
should be formulated using the 
underlined standard of proof.  The 
reasons and bases for the opinion 
should be discussed.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



